Citation Nr: 0029861	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-42 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a left knee disability, 
low back disability, bilateral shoulder disability, cervical 
spondylosis, and nerve damage in the right arm and hand, to 
include on the basis of clear and unmistakable error. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 17, 1969, to 
February 21, 1970, and June 4, 1983, to June 18, 1993.  He 
also served on several periods of active duty for training in 
the Army National Guard. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama.  The development requested by 
the Board in its November 1998 remand has been substantially 
accomplished, and this case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  By adjudicative action dated in March 1989, the RO denied 
claims for entitlement to service connection for a left knee 
disability, low back disability, bilateral shoulder 
disability, cervical spondylosis, and nerve damage in the 
right arm and hand.  The veteran did not perfect a timely 
appeal with respect to this decision. 

2.  The evidence of record in March 1989 provided no 
reasonable basis to conclude that residuals of left knee, low 
back and bilateral shoulder injuries demonstrated upon VA 
examination in October 1988, and noted on physical evaluation 
board findings during duty, were not incurred in or 
aggravated by a period of service, and the denial of service 
connection for these disabilities was the result of the 
incorrect application of the pertinent statutory and 
regulatory provisions.    

3.  Those portions of the March 1989 decision by the RO that 
denied entitlement to service connection for cervical 
spondylosis and nerve damage in the right arm and hand did 
not involve incorrect application of the statutory or 
regulatory provisions extant at the time and were the product 
of a reasonable exercise of rating judgment given the 
relevant facts known at the time of this decision; a review 
of the evidence before the RO at the time of the March 1989 
decision does not compel the conclusion that reasonable minds 
could only agree that entitlement to service connection for 
cervical spondylosis and nerve damage in the right arm and 
hand  was warranted on the basis of such evidence.

4.  There is no competent evidence of record demonstrating 
that the veteran has current disability due to cervical 
spondylosis or nerve damage in the right arm and hand that is 
related to service.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was committed in that 
portion of the March 1989 decision that denied entitlement to 
service connection for a left knee disability, low back 
disability, and bilateral shoulder disability; service 
connection for these disabilities is therefore granted.  
38 C.F.R. § 3.105 (1999). 

2.  Clear and unmistakable error was not committed in that 
portion of the March 1989 decision that denied entitlement to 
service connection for cervical spondylosis and nerve damage 
in the right arm and hand.  38 C.F.R. § 3.105 (1999). 

3.  Neither cervical spondylosis nor nerve damage in the 
right arm and hand were incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training or for disability resulting 
from injury incurred during inactive duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 1999).  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  There are some disabilities, 
including arthritis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Previous final determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (1999).

If the veteran wishes to reasonably raise a claim for clear 
and unmistakable error, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be clear and 
unmistakable on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  As stated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court)   :    

[M]erely to aver that there was [clear 
and unmistakable error] in a case is not 
sufficient to raise the issue.  Stated 
another way, while the magic incantation 
"clear and unmistakable" need not be 
recited in haec verba, to recite it does 
not suffice, in and of itself, to 
reasonably raise the issue.  It must 
always be remembered that [clear and 
unmistakable error] is a very specific 
and rare kind of "error."  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the results would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  

Id. at 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc)).  Additional relevant precedent is 
stated as follows:

[The] Court propounded a three-pronged test to 
determine whether [clear and unmistakable error] is 
present in a prior determination: (1) "[e]ither 
the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the record and 
law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell, 3 Vet. App. at 313-14).  See also Degmetich v. 
Brown, 8 Vet. App. 209 (1995).

A failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error; clear and unmistakable error 
also cannot be premised upon evidence which the veteran 
alleges should have been of record at the time of the 
adjudication in question.  See Caffey v. Brown, 6 Vet. App. 
377 (1994).  

Turning from a description of the pertinent legal provisions 
to a summary of the relevant facts, official documentation of 
a fracture of the right little finger sustained by the 
veteran in June 1983 during a softball while he was serving 
on National Guard Duty is of record.  

Of record is a report from a January 1988 Physical Evaluation 
Board (hereinafter PEB) that indicated the veteran had 
sustained a fracture to the left patella and impingement 
syndrome to the right shoulder while performing official 
military duty.  This PEB report found the veteran to be unfit 
for further duty.  Also of record were Medical Board 
proceedings indicating that while the veteran was "entitled 
to basic pay," the following injuries were sustained:  a 
glenoid labrum tear of the right shoulder with right shoulder 
pain, a fracture of the left patella with residual pain, 
"subjective weakness of the right hand without objective 
findings," axillary neuropathy of the right shoulder, 
"chronic low back pain with left lateral thigh numbness w/o 
objective neurologic deficit," and "right shoulder pain 
secondary to previous shoulder subluxation/dislocation, 
status post surgical repair."  Finally, Medical Board 
Proceeding of record also indicated that left shoulder pain 
impingement syndrome and mild cervical spondylosis were not 
incurred while entitled to "basic pay," but were 
nonetheless nonexistent prior to service and permanently 
aggravated by service.  

An October 1987 US Army Hospital report completed in 
conjunction with the veteran's Medical Board Proceedings 
indicated the veteran injured his left knee in 1978 when he 
fell from a ladder during annual training.  The history of 
impingement syndrome in the shoulder and mild cervical 
spondylosis was also referenced.  Complaints by the veteran 
at that time included left knee pain, numbness along the 
lateral thigh and leg, left shoulder pain, decreased motion 
in the right shoulder, low back pain with left lower 
extremity numbness, and right elbow pain consistent with 
cubital tunnel syndrome.  Upon physical examination at that 
time, there was a full range of motion of both shoulder 
joints, but the veteran could not abduct his right arm past 
80 degrees and there was tenderness in the subacromial area.  
There was a full range of motion in the left shoulder with 
subacromial tenderness.  The left knee could not be examined 
due to tenderness, with the  superolateral aspect of the 
patella shown to be "quite tender."  The range of back 
motion was full with a negative straight leg raising.   

Shoulder X-rays taken in conjunction with the October 1987 
examination were essentially normal and knee X-rays showed an 
abnormality in the superolateral aspect of the left patella 
which was fragmented in nature.  Cervical spine X-rays showed 
mild degenerative changes from C5 to C7 consistent with the 
veteran's age.  The diagnoses following this examination 
included chronic left knee pain with a history of a patellar 
fracture, chronic low back pain with lateral thigh numbness 
without objective neurologic deficit, left shoulder pain 
impingement syndrome without neurologic deficit or X-ray 
abnormality, right shoulder pain secondary to previous 
shoulder subluxation/dislocation, status post surgical repair 
and mild cervical spondylosis without neurologic deficit.

Additional evidence includes a private clinical report dated 
in March 1988 reflecting treatment for a bipartite left 
patella and a tear of the left medial meniscus.  The veteran 
reported at that time that he had originally fractured the 
left knee while serving in the Army in 1979.  

Also of particular relevance are reports from an October 1988 
VA examination.  At that time, the veteran stated that in 
addition to the injury to the left knee sustained after the 
fall from a ladder during basic training in 1978, he 
sustained a fracture and tore ligaments in his left knee 
while performing additional weekend duty with the National 
Guard.  Surgery was said to have been contemplated and 
scheduled, but never performed.  He reported at that time 
that his left knee had become progressively worse since 1983.  
Reference was also made to treatment for low back pain in a 
private orthopedic clinic, with an indication that the low 
back pain was the result of an altered gait pattern caused by 
the left knee disability.  The veteran also stated that as a 
result of a collision in a softball game while serving with 
the National Guard, he sustained a fracture of one of the 
right metacarpals, a sprain to the right wrist and a 
dislocation of the right shoulder.  Since this incident, the 
veteran stated that he experienced a great deal of pain in 
his shoulder and weakness in his right hand.  A history of an 
arthroscopy to the right shoulder in July 1985 was also 
reported, and the veteran stated that he was informed that he 
had a similar injury to his left shoulder.  Additional 
complaints voiced by the veteran at his October 1988 VA 
examination included limitation of neck motion. 

Upon physical examination in October 1988, the veteran was 
noted to walk with normal posture and gait.  There was no 
tenderness to palpation over the vertebral column and no 
paravertebral spasm.  Forward flexion of the cervical spine 
was to 60 degrees, extension backward to 50 degrees, lateral 
flexion to 30 degrees and rotation to 45 degrees.  Forward 
flexion of the lumbar spine was 50 degrees, backward 
extension to 20 degrees, lateral flexion to 25 degrees and 
rotation to 35 degrees.  Attempts to move the cervical or 
lumbar spine beyond the ranges reported above resulted in 
complaints of pain by the veteran.  

Continuing with the results from the October 1988 VA 
examination, the was no apparent weakness demonstrated in the 
upper or lower extremities and the upper and lower extremity 
pulses were normal bilaterally.  Straight leg rasing was 
normal.  No swelling or tenderness was shown to palpation of 
either shoulder joint, but the veteran could only flex the 
right shoulder forward to 130 degrees and abduct it to 90 
degrees.  Flexion of the left shoulder was to 150 degrees and 
abduction to 140 degrees.  (It is noted that full flexion and 
abduction of the shoulder is to 180 degrees as detailed at 
38 C.F.R. § 4.71, Plate I).  Rotation of both shoulders 
internally and externally was to 90 degrees.  The veteran 
complained of pain to palpation at the anterior right 
shoulder.  Both elbows flexed normally to 45 degrees and 
extended to 0 degrees.  Findings in the hands in wrists 
included no significant tenderness to palpation over either 
wrist joint or hand.  Dorsiflexion of the right wrist was 
limited to 50 degrees and palmar flexion to 60 degrees.  The 
examination of the left knee revealed no instability, 
swelling or joint effusion, but the veteran complained of 
tenderness to palpation of the left patella.  No crepitus was 
noted, and flexion in the left knee was to 135 degrees with 
extension to 0 degrees.  A small amount of atrophy was shown 
in the left thigh and calf.  

In pertinent part, X-rays conducted in conjunction with the 
October 1988 VA examination included a normal cervical spine; 
mild degenerative changes in the lower dorsal and lumbar 
spines, normal knees, a normal right hand and wrist and 
normal shoulders.  The impression following this examination 
was residuals of a patellar fracture to the left knee with 
chronic left knee pain, residuals of a right shoulder injury 
with chronic shoulder pain, mild degenerative arthritis in 
the dorsal and lumbar spines, and chronic low back pain 
syndrome.  

The evidence listed above was before the RO at the time of a 
December 1988 rating decision which granted service 
connection for a fracture of the right little finger.  The 
adjudication of the issues addressed in this Board decision 
was "deferred pending the evidence requested from the 
veteran on 7/29/88."  This was a reference to a letter sent 
to the veteran on that date requesting further details as to 
the dates, treatment, witnesses etc. concerning the injuries 
for which the veteran was claiming entitlement to service 
connection.  Following the December 1988 rating action, the 
RO again requested that the veteran provide additional 
information to support his claim in a letter mailed to him in 
February 1989.  No such information was received from the 
veteran, and the RO by letter dated in March 1989 disallowed 
the claims for service connection at issue in the instant 
case.

It has been asserted by the veteran that, based on the 
evidence cited above, the RO in its decision of March 1989 
ignored "prima facie" evidence of service-incurrence of the 
disabilities at issue.  Thus, the veteran claims that this 
decision was the product of clear and unmistakable error.  

Analyzing the facts before the RO in March 1989, the Board 
concludes that with respect to the issues of entitlement to 
service connection for a left knee disability, low back 
disability and bilateral shoulder disability, the RO did not 
correctly apply the statutory and regulatory provisions 
concerning service connection in existence at the time this 
decision was made.  Thus, clear and unmistakable error was 
committed in denying service connection for these 
disabilities.  38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 
242, 245 (1994).  Service connection for a left knee 
disability, low back disability and bilateral shoulder 
disability is therefore granted.  

While the Board acknowledges that the failure of the veteran 
to provide information supporting his claims for service 
connection requested at that time was the basis for the March 
1989 determination, it is undebatable that proper application 
of the statutes and regulations governing service connection 
to the evidence of record at that time warranted a grant of 
service connection for the claimed left knee, low back, and 
bilateral shoulder disabilities.  Briefly addressing each 
issue, the Board notes initially that with respect to the 
left knee disability, the record before the RO in March 1989 
included the October 1987 US Army Hospital report indicating 
the veteran injured his left knee during annual training and 
a diagnosis at that time of chronic left knee pain due to a 
patellar fracture.  Also of record were the PEB and Medical 
Board reports indicating the veteran sustained a fracture to 
the left patella while performing official military duty.  
Thus, it is undisputed that the veteran sustained an injury 
to the left knee while performing service, and it is unclear 
what purpose would have been served by requesting the veteran 
to submit "additional" evidence describing the nature of 
the in-service injury to the left knee.  Furthermore, as 
reports from private medical treatment and VA examination 
conducted only months after the January 1988 PEB proceeding 
demonstrated the veteran had chronic disability in the left 
knee, and there was nothing of record to suggest that this 
disability was not the result of the injury or injuries 
sustained in service, it was not reasonable for the RO to 
conclude at the time of its March 1989 decision that 
entitlement to service for a left knee disability was not 
warranted under 38 U.S.C.A. §§ 101(24), 1110 1131 and 
38 C.F.R. § 3.303.  

Turning to the low back disability, Medical Board proceedings 
demonstrated that chronic low back pain with left lateral 
thigh numbness was incurred during a period of active 
military duty.  Given this evidence, the fact that there was 
X-ray evidence of arthritis demonstrated in October 1988 
within months of the veteran's January 1988 PEB, and that the 
limitation of motion shown in the lumbar spine at that time 
would have been compensable under 38 C.F.R. § 4.71a, DC 5003-
5292, proper application of the "presumptive" service 
connection principles would have resulted in a grant of 
service connection for a low back disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.  Again, as the in-service and post 
service evidence of record in March 1989 indicated the 
existence of a "chronic" back disability, there was no need 
for the veteran to submit additional information at that 
time.  

Finally with regard to a bilateral shoulder disability, the 
record before the RO at the time of the March 1989 decision 
included PEB findings that the veteran sustained an 
impingement syndrome to the right shoulder while on official 
military duty, and Medical Board findings of glenoid labrum 
tear of the right shoulder during such duty.  There was also 
a Medical Board finding that the veteran sustained a left 
shoulder pain impingement syndrome that was the result of 
service aggravation.  The October 1988 VA examination 
resulted in a diagnosis of chronic right shoulder pain, and 
limitation of motion in the left shoulder was demonstrated at 
that time.  Clearly, there was evidence of in-service 
incurrence or aggravation of a bilateral shoulder disability, 
and symptomatology in the shoulders shown within months of 
the veteran's January 1988 PEB.  There was no evidence of 
record in March 1989 indicating that a shoulder disability 
then demonstrated was not the result of service.  
Accordingly, the Board concludes that proper application of 
38 U.S.C.A. §§ 101(24), 1131 and 38 C.F.R. § 3.303 at the 
time of the March 1989 rating decision would have resulted in 
a grant of service connection for a bilateral shoulder 
disability.  Again, it is unclear what purpose would have 
been served by obtaining the additional information from the 
veteran requested by the RO.   

As for cervical spondylosis and nerve damage in the right arm 
and hand, no such disability was shown at the time of the 
October 1988 VA examination or any other post-service 
clinical report before the RO at the time of the March 1989 
decision.  The Board thus disagrees with the veteran's 
assertion that there was "prima facie" evidence of service 
incurrence of these disabilities before the RO in March 1989.  
Thus, as the legal criteria require a current disability in 
order to grant service connection, the denial of service 
connection for cervical spondylosis and nerve damage in the 
right arm and hand in March 1989 was not the result of 
incorrect application of the pertinent statutory and 
regulatory principles, and was the product of a reasonable 
exercise of rating judgment.  Accordingly, the denial of 
cervical spondylosis and nerve damage in the right arm and 
hand in March 1989 was not the product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a); Damrel, 6 Vet. 
App. at 242, 245 (1994).  

As for service connection for cervical spondylosis and nerve 
damage in the right arm and hand on a basis other than clear 
and unmistakable error, there is of record  no competent 
evidence of record demonstrating that the veteran has current 
disability due to either condition that is related to 
service.  As such, service connection for cervical 
spondylosis or nerve damage in the right arm and hand cannot 
be granted.  Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   

As support for the above determination, the VA examinations 
afforded the veteran following the November 1998 remand did 
not reveal any complaints or clinical findings relating to 
the cervical spine.  In the absence of proof of a present 
disability, service connection for a disability cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
These examinations did demonstrate mild right axillary 
neuropathy, which was apparently attributed to the right 
shoulder disability incurred in service.  However, 
functioning of the media, ulnar and radial nerves was intact.  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the Board 
finds that the probative weight of the "positive" evidence 
represented by the veteran's assertion that he has current 
disability associated with cervical spondylosis and nerve 
damage in the right arm (below the shoulder) and hand that is 
the result of service is overcome by that of the "negative" 
objective evidence of record, principally that lack of 
supporting nexus evidence.  Accordingly, the claims for 
service connection for cervical spondylosis and nerve damage 
in the right arm and hand must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for left knee, low back, and bilateral 
shoulder disabilities is granted on the basis of clear and 
unmistakable error.  

Service connection for cervical spondylosis and nerve damage 
in the right arm and hand is not warranted, to include on the 
basis of clear and unmistakable error.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 12 -


